     Case 4:11-cr-00165-WTM-CLR Document 82 Filed 03/16/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                           CASE NO. CR411-165


OKEMI MONELL LAWTON,


        Defendant.




                                  ORDER


     Before the Court is the Government's Motion to Withdraw its

Motion in Limine. (Doc. 81.) The Government seeks to withdraw its

motion in limine (Doc. 80), as it was erroneously filed in this

case.    After   careful    consideration,    the   Government's   motion   to

withdraw (Doc. 81) is GRANTED. Accordingly, the Government's motion

in limine (Doc. 80) is DISMISSED.

        SO ORDERED   this      — day of March 2021.




                               WILLIAM T. MOORE, JFK
                               UNITED STATES DISTRICT    COURT
                               SOUTHERN   DISTRICT OF GEORGIA
